          Case 2:12-cr-00301-SDW Document 17 Filed 01/19/21 Page 1 of 2 PageID: 51
                              UNITED STATES DISTRICT COURT
                                             PROBATION OFFICE
                                       DISTRICT OF NEW JERSEY
   SUSAN M. SMALLEY                                                                    Mailing Address:
CHIEF U.S. PROBATION OFFICER
                                             December 11, 2020                        50 WALNUT STREET
   200 FEDERAL PLAZA                                                                      ROOM 1001
         ROOM 229                                                                      NEWARK, NJ 07102
      PATERSON, NJ
       (973) 357-4080                                                                  www.njp.uscourts.gov
    FAX: (973) 357-4092


       The Honorable Susan D. Wigenton
       United States District Judge
       Martin Luther King Federal Building & Courthouse
       P.O. Box 0999
       Newark, New Jersey 07102

                                                           RE: Maurice Bethea
                                                           DKT #: 12-CR-00301-01
                                                           STATUS CONFERENCE REQUEST


       Dear Judge, Wigenton:

       On October 30, 2020, The Honorable Judge Katharine S. Hayden signed a Probation Form 12C
       (Request for a Summons) after the offender was charged with violating his term of supervised
       release. Since that day, the violation has been reassigned to Your Honor given that new federal
       charges against the offender are being heard before Your Honor. On December 15, 2020, Mr.
       Bethea is scheduled to appear before Your Honor for a plea hearing on the new federal charge,
       which is also the basis of the violation of his supervised release under docket number 12-CR-0031-
       01. Mr. Bethea’s original term of supervised release expired on November 16, 2020. A such, we
       are seeking guidance from the Court as to whether the violation of supervised release should be
       scheduled as soon as possible or if his case should be made inactive, meaning that we will no
       longer supervise him, being that his case expired and he is currently being supervised by Pretrial
       Services on the new federal charges. The Violation of Supervised Release Report (Probation Form
       12D) and Sentencing Recommendation is also attached for Your Honor’s review.
  Case 2:12-cr-00301-SDW Document 17 Filed 01/19/21 Page 2 of 2 PageID: 52
                                                                                          Prob 12C Cover Letter
                                                                                         Maurice Bethea page 2

We remain available should Your Honor wish to discuss this matter further. The undersigned
officer can be reached at (973) 803-6591.

                                                              Respectfully submitted,

                                                              SUSAN M. SMALLEY, Chief
                                                              U.S. Probation Officer



                                                               By: ERIKA M. ARNONE
                                                                   U.S. Probation Officer

/ mas

APPROVED:
                          Digitally signed by Luis R.
                          Gonzalez
                          Date: 2020.12.11 15:21:59 -05'00'
LUIS R. GONZALEZ                   Date
Supervising U.S. Probation Officer


THE COURT ORDERS:

  Status conference scheduled for             . _____________________
  Violation of supervised release scheduled for           .
X Other Supervision by probation to continue until violation hearing is conducted.
                                                               s/Susan D. Wigenton
                                                                     Signature of Judicial Officer


                                                               January 19, 2021
                                                                                  Date
